ADAMS, Circuit Judge
(dissenting):
The controversy now before us had its genesis in the concern of the Securities and Exchange Commission (Commission) regarding the effect on the securities industry of the “institutional investor.” 1 An “institutional investor” is, typically, an insurance company, a pension fund, a foundation, or a mutual fund. In recent years, the increase of institutional involvement in the stock markets has, the Commission believes, led to an erosion of the public’s ability and willingness to invest in equity securities. One remedy decided upon by the Commission has been the creation of a “single central market system for listed securities.” An essential first step in the implementation of such an arrangement, it is thought, is assuring that ex*734change membership be used primarily for “public purposes.” 8
Against this backdrop, and with these goals in view, the Commission took the action complained of here.' Specifically, on January 16, 1973, the Commission promulgated its Rule 19b-2,2
3 relying upon authority purportedly conferred by the Securities Exchange Act of 1934.4 Entitled “Utilization of Exchange Memberships for Public Purposes,” the Rule restricts membership on registered securities exchanges to those who transact at least eighty per cent of their brokerage business on such exchanges “for or with persons other than affiliated persons.” Thus, for example, if an insurance company had a subsidiary with a seat on an exchange, which did eighty per cent of its business on behalf of the insurance company, the subsidiary would be disqualified from exchange membership. Stated otherwise, the Rule effectively prohibits “institutional membership” on securities exchanges.5
Invoking the jurisdiction they believe is afforded this Court by section 25(a) of the Exchange Act, 15 U.S.C. § 78y(a), petitioners sought review here of the Commission’s proscription of institutional membership.
Their petition challenged the Commission’s power under the Exchange Act to adopt the Rule, claimed that the procedures attending the Rule’s formulation violated petitioners’ constitutional rights, and charged that the Rule’s effect upon competitive conditions in the securities industry transgressed the antitrust laws.
Inasmuch as the terms of section 25(a) provide for review by this Court of “order[s] issued by the Commission,” the majority asserts that we are without jurisdiction to review what has been denominated by the Commission as a “rule” and not an “order.” For the reasons to be discussed below, I cannot join in such a restrictive reading of section 25(a). The substance of the Commission’s action — not merely the label affixed to it by the Commission itself— should, in my judgment, determine whether jurisdiction to review that action lies in this Court under section 25(a).6
*735This is no desiccated academic discussion, for the Commission’s action, that petitioner’s seek to have reviewed here, will, if sustained, have a far-reaching impact upon the economic interests of the New York exchange, the regional exchanges, and particularly of these petitioners. Thus, I believe we should proceed to the merits of their contentions, notwithstanding that no formal “order” is before us. Accordingly, I respectfully dissent.
I.
The PBW Stock Exchange, Inc., a petitioner here, is one of twelve national securities exchanges registered with the Commission pursuant to section 6(a) of the Exchange Act. In 1968 PBW began active solicitation of “institutional” members.7 At the time this case was brought, the Exchange had gained 38 institutional members, which provided some 40 per cent of its revenues. Those members have committed approximately 50 million dollars in capital to the Exchange, and have “contributed to the viability of PBW as a competitive market place.”8 PBW is apparently the only registered exchange so heavily dependent upon institutional membership.9
Petitioner Equity Services, Inc. is a registered broker-dealer, and has been a member of PBW since February of 1972. Equity is a subsidiary of the National Life Insurance Company of Vermont, and executes portfolio transactions on the Exchange for both the general account of National Life and for three mutual funds sponsored by National Life.
Penn Mutual Securities Corporation, another petitioner, is a wholly-owned subsidiary of the Penn Mutual Life Insurance Company. A registered broker-dealer, it has been a member of the PBW Stock Exchange since June of 1972, and its business consists entirely of the execution of portfolio transactions for its parent.
Petitioner Guardian Advisers, Inc., also a registered broker-dealer, is a wholly-owned subsidiary of the Guardian Life Insurance Company of America. It executes portfolio transactions for the general account of Guardian Life, for a mutual fund sponsored by Guardian, and for another affiliate of Guardian.
Petitioner Connecticut Nutmeg Securities, Inc., a registered broker-dealer organized to execute exchange transactions for the State of Connecticut’s pension and trust funds, has been a member of PBW since December of 1972. Eighty-two per cent of its stock is owned by Connecticut Mutual Equity Fund, a consortium of several state pension, environmental, and welfare funds. The remaining eighteen per cent of its stock is owned by the Office of the Treasurer of the State of Connecticut. Petitioner Robert I. Berdon, the Treasurer and Chief Financial Officer of Connecticut, is the president of Nutmeg.
Much of PBW’s growth over the last few years is attributable to the presence on the exchange of institutional members.10 The investing institutions *736now bring their trading orders directly to the exchange floor through the medium of their broker-affiliates, rather than through the less-direct-channel afforded by non-affiliated brokerage houses. This process has resulted in an increasing number of exchange floor transactions, benefiting both the institutions and the independent traders seeking execution of orders.11 Too, institutional membership has given rise to an increased flow of “reciprocal” orders, that is, of small orders placed with the broker-affiliate for execution in Philadelphia, and given in return for a large institutional order sent for execution to an independent broker on the New York Exchange.12
The existence of institutional members has fostered a sizeable influx of capital into PBW and the securities industry generally. Unlike many broker-dealers who apparently devote much capital to a wide range of other investment activities, PBW’s institutional members dedicate substantially all their capital to their activities as brokers or dealers in publicly-traded securities.13 The added infusion of funds that would result from the continued solicitation of institutional members would furnish a needed palliative to what is recognized as an under-capitalized industry.14 To date, the capital flow generated by institutional membership has been of particular benefit to PBW, which competes actively for business and capital with the New York and American Exchanges.
Viewed from the perspective of the institutional investors and their broker-affiliates, the ability to acquire and maintain membership on registered exchanges produces substantial economic benefits. Without a broker-affiliate, an institution desirous of executing an order on an exchange must, of course, work through the medium of an independent, non-affiliated exchange member. The brokerage services of non-affiliated exchange members of course are not dispensed gratuitously, and the institutions pays a commission for the execution of its order. Inasmuch as institutions customarily undertake trades involving millions of dollars, the amount paid in commissions is not small. Thus, utilization of affiliated exchange members results in significant savings to the institution, in the form of “recaptured” or “rebated” commissions.15 These savings redound to the benefit of the institution’s shareholders, policy holders, or beneficiaries.
The foregoing discussion underscores the potential magnitude of the impact of the Commission’s action on the petitioners. If the validity of Rule 19b-2 is sustained, PBW can solicit no more institutional members, and must “phase out” its current institutional members over a three-year period.16 If the current vitality and viability of PBW. hinges upon the presence of institutional members, PBW asserts that Rule 19b-2 will usher in an era of stagnation, or will result in its utter demise. And, even assuming PBW has overstated the degree of its dependence upon its institutional members, it seems undeniable that the portion of its revenues attributable to those members will, at the very least, greatly diminish.
The other petitioners — the institutional members themselves — will, perhaps, suffer even more drastic repercussions from the promulgation of Rule 19b-2. Each will be forced to undertake a fundamental transformation of its business, *737from the status of a “broker-affiliate” of an institution to that, in effect, of an “independent” broker-dealer. More likely, the petitioner-brokers will simply go out of business, for, after all, each was formed with a view to acquiring exchange membership as a broker-affiliate of an institution. If we posit that it will not be feasible for an institution to maintain a broker-affiliate after Rule 19b-2 is in effect, institutions that have utilized broker-affiliates will again be forced to expend substantial amounts, in commissions, every time a trading order is executed.
It is thus apparent that the practical effect of the Commission’s promulgation of Rule 19b-2, if that action is sustained, will be deleterious to the petitioners in this case. To them, the Commission’s action is neither “abstract, theoretical, nor academic.” 17 Viewed as a substantive matter, the Rule would effectively determine their rights, and following upon that determination would work or cause a major dislocation and transformation of their day-to-day business affairs.
II.
Since the enactment in 1946 of the Administrative Procedure Act (“APA”) the federal courts have entertained a “presumption” in favor of the reviewability of administrative action. In Abbott Laboratories v. Gardner,18 the Supreme Court undertook to trace the contours of that presumption. The petitioners there had sought in a district court, pre-enforcement review19 of drug-labeling regulations promulgated by the Commissioner of Food and Drugs. The district court reached the merits of petitioners’ contentions and granted relief. This Court, however, thought that Congress had impliedly expressed an intention to withhold from the district courts any jurisdiction to undertake pre-enforcement review of the regulations. Accordingly, we reversed the district court. The Supreme Court, in turn, reversed us finding that nothing in the Food, Drug, and Cosmetic Act precluded the institution of such action.20
The Supreme Court in Abbott reached its result by a course laden with instruction that should inform the present inquiry. Justice Harlan, speaking for the majority, perceived first that:
“[T]he Administrative Procedure Act . embodies the basic presumption of judicial review to one ‘suffering legal wrong because of agency action, or adversely affected or aggrieved by agency action within the meaning of a relevant statute,’ so long as no statute precludes such relief or the action is not one committed by law to agency discretion. . . . ” 21
He then cited a portion of the APA’s legislative history expressing the intention of Congress that, after passage of that Act, statutes would be deemed preclusive of judicial review only if “clear and convincing evidence” of an intent to deny review could be adduced.22 Commenting upon the Court’s earlier exegeses of the APA’s legislative history, Justice Harlan reiterated that the APA’s “ ‘generous review provisions’ must be given a ‘hospitable interpretation.’ ”23 *738The majority’s pronouncements in Abbott provided firm conceptual underpinning for the thoroughgoing inquiry then undertaken into the history of the Food, Drug, and Cosmetic Act.24 Unable to discern in that Act’s background any clear, convincing and unambiguous evidence of an intent to preclude review, Justice Harlan determined that the case should be remanded to this Court for consideration on the merits.25
While the question immediately before the Court in Abbott concerned the availability of review of agency action in the district court,26 the significance of the reasoning and language there employed reaches well beyond the particular facts of that case. Justice Harlan, in his elucidation of the APA’s impact upon the law of reviewability, relied principally on two sections of the APA that bear directly upon the present controversy. First, he referred to section 10(a), 5 U. S.C. § 702, as the “embodiment” of the presumption favoring reviewability. Second, he cited section 10(c), 5 U.S.C. § 704, as being among the “generous review provisions” entitled to a “hospitable” interpretation.
What is particularly germane to our inquiry is the fact that both section 10(a) and 10(e) advert to other statutes specially tailored to provide for judicial review of agency action. Section 10(a) extends review to persons “adversely affected ... by agency action within the meaning of a relevant statute,” while 10(c) provides, inter alia, that “[ajgency action made reviewable by statute . . . [is] subject to judicial review.”27 (Emphasis added) It works no distortion of Justice Harlan’s analysis in Abbott to conclude that the “hospitable” interpretation afforded the statutory language pertinent in that case must extend to all of the language in the cited sections of the APA.28 Thus, since section 25(a) of the Exchange Act appears, at least prima facie, to be a “relevant statute” within the meaning of 19(a) of the APA, and a “statute” within 10(c), the interpretive leeway stipulated by Abbott regarding those sections must, in some fashion, affect an appropriate construction of section 25(a).29
Our task, then, is to follow the course charted in Abbott — a course whose outer limits it was unnecessary to explore in that case — and apply the principles enunciated there to a determination of the proper interpretive stance to assume in construing section 25(a).30
*739If the presumption of reviewability is to have significance in the interpretation of special statutory review provisions, the presumption must, somehow, actually structure our reading of the provision in question. Thus, confronted with the special review procedure set forth in section 25(a), it would not seem amiss to postulate that Congress intended, at least after the passage of the APA, for that section to be read broadly, “generously,” and “hospitably.”31 We presume, in short, in favor of the reviewability of agency action eolorably within the terms of the section.32 Pursuing Abbott’s teachings further, a cribbed or miserly reading of section 25(a) would be called for only where there was “clear and convincing evidence” of a Congressional intent that the section be so confined.
Accordingly, our initial problem in ascertaining the scope of 25(a) is to determine what constitutes a “restrictive” reading of the statute, and, conversely, what may properly be deemed a “generous” reading.
III.
Though the endeavor of statutory construction in any given ease need not end with the words of the enactment, a court should certainly begin there.33 Admittedly, an initial scrutiny of the terms of section 25(a) might seem, as the majority feels, to put an end to our inquiry. It provides
“Any person aggrieved by an order issued by the Commission in a proceeding under this title to which such person is a party may obtain review of such order in the Court of Appeals of the United States, within any circuit wherein such person resides or has his principal place of business. . . . ” (Emphasis added)
Were statutory construction an exercise undertaken in vacuo, uninformed by practical considerations, experience, or precedent in related area of the law, there might be no basis for concluding that adherence to the literal terms of this statute, clear in themselves, is in any sense “restrictive.” But here, we have at hand an extensive body of writing in the field "of administrative procedure, by courts and commentators alike, against which to contrast the literal reading of 25(a) espoused by the majority. The comparison provides a firm foundation for the conclusion that the limitation of review under 25(a) to formal “orders” is indeed restrictive.
In the seminal case of Columbia Broadcasting System, Inc. v. United States,34 the Supreme Court considered the reviewability of action taken by the Federal Communications Commission. *740The Commission had, by a document formally denominated an “order,” issued regulations designed to control certain contractual relations between broadcasting networks and their affiliated stations.35 CBS brought an action in the district court to have the regulations set aside, invoking the district court’s jurisdiction under section 402(a) of the Communications Act of 1934, and the Urgent Deficiencies Act.36 Inasmuch as the regulations had been issued in the form of an “order,” the precise question before the Court could, perhaps, be framed as whether the “order” in question was of the type made reviewable by section 402(a). Nonetheless, the Court directed its attention not to the narrow issue alone, but considered whether the regulations, viewed as regulations, were reviewable.37 Seen from such a perspective, the Court’s conclusion, and, more importantly, the methodology used to reach that conclusion, serve as an apt benchmark against which to measure the approach by the majority here to section 25(a) of the Exchange Act.38
The FCC had styled the Chain Broadcasting Regulations as “the expression of general policy we will follow in exercising our licensing power.” 39 Recognizing that the FCC had adopted the regulations under its rulemaking power, the Court did not hesitate to characterize them as “regulations which affect or determine rights generally, even though not directed to any particular person or corporation. . . . ”40 But in answer to the contention that this concededly “legislative” character rendered the regulations unreviewable, the Supreme Court declined to embrace, as the touchstone or reviewability, the distinction between agency “adjudication” and “quasi-legislation.” 41 Rather, it scrutinized the practical import of the agency’s action:
“ . . . [A] valid exercise of the rule-making power is addressed to and sets a standard of conduct for all to whom its terms apply. It operates as such in advance of the imposition of sanctions upon any particular individual. It is common experience that men conform their conduct to regulations by governmental authority so as to avoid the unpleasant legal consequences which failure to conform entails. .
* -X- * -X- -X- -X-
“Such regulations have the force of law before their sanctions are invoked as well as after. When, as here, they are promulgated by order of the Commission and the expected conformity to them causes injury cognizable by a court of equity, they are appropriately the subject of attack under the provisions of § 402(a) and the Urgent Deficiencies Act.” 42
The Court thus rejected the notion that formal appellation as an “order” should serve as the indispensible talisman of reviewability. Rather, it held that “regulations which affect or determine rights generally even though not *741directed to any particular person . have the force of law and are orders reviewable under the Urgent Deficiencies Act.” 43 Eschewing literalism, the Court enunciated the approach that has since guided most judicial determinations of reviewability: “The particular label placed upon it by the Commission is not necessarily conclusive, for it is the substance of what the Commission has purported to do and has done which is decisive. . . . ”44
Fifteen years later, in Frozen Food Express v. United States,45 the Supreme Court reaffirmed the position taken in CBS. The Interstate Commerce Commission had issued an “order” declaring that certain products fell without the statutory exemption from regulation accorded agricultural commodities. The plaintiff, a motor carrier in the business of transporting such commodities, challenged the order. The district court dismissed, on the ground that the “order” was not subject to review. On appeal, the Supreme Court reversed, since in its view the order was “not . . . abstract, theoretical, or academic,” and in fact served as “the basis for carriers in ordering and arranging their affairs.” 46 The crucial barometer of reviewability, asserted the Court, was the “immediate and practical impact” of the agency’s action 47
That same year, in United States v. Storer Broadcasting Co.,48 the Court undertook another disquisition on the law of reviewability. The petitioner had sought review in a court of appeals of an “order” of the Federal Communications Commission, pursuant to a special review provision similar in its terms to section 25(a) of the Exchange Act. The order affected an amendation of the “Multiple Ownership Rules,” governing corporate relationships among television stations.49 The Court held the amending order reviewable, relying heavily upon language from its earlier CBS opinion.50 Again the decisive finding was not that the Commission’s action had taken the form of an “order,” but that “[t]he Rules now operate to control the business affairs of Storer.” 51
The foregoing triad — CBS, Frozen Foods, and Storer — has an overarching significance extending well beyond the particular circumstances of the three cases. In light of the continuing dependence on those cases by courts grappling with the question of reviewability, it is fair to say that, today, the views adopted in these three decisions constitute a “rule” of federal administrative law. The rule favors review where the “impact” of agency action is, as in this case, concrete and immediate; it favors elevation of the substance of that action over form, as the proper indicium of reviewability; it counsels a readiness to forego slavish adherence to the literal terms of special review statutes. Chief Justice Stone put it as follows:
“The ultimate test of reviewability is not to be found in an overrefined *742technique, but in the need of the review to protect from the irreparable injury threatened in the exceptional case by administrative rulings which attach legal consequences to action taken in advance of other hearings and adjudications that may follow, the results of which the [rulings] purport to control.” 52
Courts confronted with the task of applying section 25(a) or section 24(a) of the Public Utility Holding Company Act53 have, for the most part, accorded them a reading which comports with the “rule” of CBS.
In American Sumatra Tobacco Corp. v. Securities and Exchange Commission,54 three corporations objected to the disclosure by the Commission of certain information contained in their registration statements. The Commission, by “order,” denied the applications for confidential treatment. The companies then sought review under section 25(a) of the Commission’s action. Before the District of Columbia Circuit, the Commission contended that reviewable orders within the contemplation of 25(a) are those entered only after notice and hearing, and upon a finding of facts. That court declined to adopt the Commission’s penchant for formalism, holding instead that since the petitions “allege[d] irreparable injury,” review could be obtained.55
The Second Circuit, in Phillips v. Securities and Exchange Commission,56 considered the scope of section 24(a) of the Public Utility Holding Company Act. The Commission had ordered United, a company in which one petitioner held stock, to cease its existence as a holding company, but stayed the issuance of a dissolution order in view of United’s expressed intention to become an investment company. In conjunction with the stay, the Commission stated that United should obtain the approval of a majority of its shareholders before undertaking the transformation of its business. Upon United’s request, the Commission issued a “memorandum opinion,” this time to the effect that United need not obtain the approval of its preferred shareholders. The Commission also issued a “minute” denying the petitioner’s request for a hearing on solicitation material submitted by United, and for a rehearing on the decision not to require inclusion of the preferred shareholders in a vote on the transformation.57 Neither the “memorandum opinion” nor the “minute” were termed “orders” by the Commission.
Phillips, a United shareholder, sought review of the Commission’s actions under 24(a). Inasmuch as final approval of United’s transformation awaited further statutory proceedings before the Commission, the Second Circuit deemed the attack on the agency’s action premature. But the court made clear that the mere absence of the word “order” was, in itself, no bar to review:
“We of course agree with the Commission in its concession that the form in which it couched its action is irrelevant beyond showing its own *743conception of what it had done. It is the substance which must control and lack of a formal order will not of itself bar review.” 58
Not surprisingly, this refusal to predicate findings of reviewability upon the presence of a formal “order” was grounded in the Second Circuit’s reading of CBS.59
The District of Columbia Circuit took essentially the same tack with regard to 24(a) in Philadelphia Co. v. Securities and Exchange Commission.60 Philadelphia, a registered utility company, owned the stock of Pittsburgh Railways, which had filed a petition for reorganization under the Bankruptcy Act. By Commission rule, Pittsburgh had been exempted from the operation of the Holding Company Act while undergoing reorganization. Accordingly Pittsburgh did not submit for Commission approval its plan of reorganization. Instead, it proceeded with implementation of the plan, under the district court’s sole supervision.
With the ease in this posture, the Commission amended the rule that had afforded Pittsburgh its exemption from the Holding. Company Act. The amendation was effected without a full hearing, and publication of the amendment was not styled an “order” by the Commission.61 As a consequence of the amendment Pittsburgh lost its exemption, and, by the terms of the Act, was required to submit its reorganization plan to the Commission. Approval could be secured only on condition that there was compliance with certain substantive provisions of the Act.
Philadelphia sought review under 24(a). The statutory provision under which the Commission had proceeded authorized action both by “rules and regulations” and by “order.” 62 As in the present case the Commission opted to move by rule, and, as here, the agency made much of the fact that its action was cast “in general terms.”63 These factors did not sway the District of Columbia Circuit. Relying upon CBS, it said:
“. . . [N]either the presence nor the absence of a label is controlling . . [N]ot even the fact that the action of an administrative agency is phrased to apply generally, or may indeed have general application, is necessarily conclusive that its action is not subject to review as an ‘order’ . . . . under Section 24(a) of the Holding Company Act. If in its impact a ‘rule or regulation’ applies specifically and affects or determines the rights of a particular person or corporation, then the action of the agency in promulgating it is reviewable even though the ‘rule or regulation’ is not directed in terms to any particular person or corporation.” 64
The court concluded that the Commission’s revocation of Pittsburgh’s exemption — an action with an immediate and significant “impact” upon Pittsburgh, Philadelphia, and others — was subject to review.
The precept that emerges from American Sumatra, Phillips, and Philadelphia, that provisions for review of Commission “orders” are not to be read restrictively, reflects the notions of Professor Louis Loss, an acknowledged leader in the securities law field, who served as counsel to the Commission in its early years:
“While the Commission’s action sought to be reviewed . . . did not even take the form of an order, *744that in itself is of no consequence. Whether there is a reviewable order is a question of substance rather than form.” 65
Only recently, this distaste for literalism has been reaffirmed by the District of Columbia Circuit. In Medical Committee for Human Rights v. Securities and Exchange Commission,66 the scope of section 25(a) was again considered. The Medical Committee, a minority shareholder of Dow Chemical, had requested that Dow’s management include a certain proposal in its proxy statement. Dow resolutely refused, and the Committee requested Commission review of Dow’s action. A division of the Commission sent Dow and the Committee a letter, stating that it would take “no action” concerning Dow’s refusal to include the proposal in its proxy material. The full Commission later approved the “no action” recommendation.
The Committee sought review of the agency’s action, or inaction, under 25(a), and the Commission “consistently and vigorously urged . . . that [the] court [of appeals] is without jurisdiction. . . . ”67 The court found in neither the legislative history nor in precedent an “unambiguous answer” to the question whether section 25(a) contemplated review of the action taken. Consequently, it resorted to what it styled “general principles and analogies” to settle the matter.68 After examining the relevant materials on reviewability, the court isolated three considerations it deemed pivotal in any application of section 25(a): first, an ascertainment “whether the administrative action operates with final effect upon a particular individual, entity, or group; 69 second, a review of the formalities attending the agency action, since “the notion of an ‘order’ implies some formal characteristics70 and that, in consonance with CBS and its progeny,
“. . . [P]ragmatie considerations, particularly those relating to the institutional relationships between the courts and the administrative agencies, must prevail over purely doctrinal arguments for or against reviewability.” 71
Applying its tripartite test, the court held the Commission’s “no action” decision reviewable under section 25(a). The absence of anything formally denominated an “order,” though perhaps given some consideration under the court’s second analytical principle, did not merit an explicit mention.
It is apparent that the doctrine developed in CBS is not confined to questions arising in an identical factual context. Rather, there has emerged from CBS a rule of administrative law that pervades consideration of the statutory structure and function of all Federal administrative agencies. Like the rule of Abbott, the doctrine of CBS evinces a strong presumption in favor of review. It serves as a directive to courts to depart from literalism and “over-refined technique” 72 in the construction of statutory review provisions. And, as the foregoing discussion makes clear, courts construing provisions for review of Commission action have consistently declined to adhere to the literal terms of those provisions. Instead, judicial scrutiny has concentrated upon the “substance” and “impact” of Commission action. Where the action taken has, effectively, determined the rights and obliga*745tions of a particular person or corporation, and where the impact has been immediate, the action has been deemed reviewable under 25(a).73
Viewed in the setting provided by CBS, Frozen Food, and Storer, and against the implementation of the CBS principle in eases involving Commission action, the majority’s dogged insistence on a literal reading of section 25(a) can fairly be characterized as “restrictive.” Keeping in mind the tenets of Abbott, it would be justifiable to indulge this proclivity for literalism only in the event that clear, convincing, and unambiguous evidence of Congressional intent to restrict the application of 25(a) to formal “orders” could be produced. The majority is satisfied that perusal of the legislative history “reveals a clear and unequivocal intention to insulate Commission rules or regulations from review under § 25(a).” I think it correct to say that the history of the Exchange Act manifests, at most, Congressional uncertainty as to the scope of that section. In any case, the evidence that may be gleaned from the legislative history falls considerably short of the quantum that would justify limitation of review under 25(a) to formal “orders.”
IV.
As the majority points out, the Commission, in promulgating Rule 19b-2, relied upon the authority conferred by section 19(b) of the Exchange Act.74 That section authorizes the Commission to utilize either “rules or regulations” or “orders” to effect changes in the rules of securities exchanges. Nothing in the statute or the Commission’s rules of practice would have precluded promulgation of Rule 19b-2 by “order.”
By restricting the availability of review under 25(a) to formal “orders,” the majority generates an anomalous state of affairs. For if the Commission may bring about precisely the same result by either “rule” or “order,” there is vested in the Commission the sole discretion to determine whether action taken pursuant to 19(b) shall be subject to review. Such power is defended by the majority first by reference to the literal terms of sections 19(b) and 25(a). Second, the majority seeks to cull from the legislative history of the Exchange Act what it considers is clear and convincing evidence of an intent to permit this result. My reading of that history provides no such definitive answer as to Congress’ intent in using solely the word “order” in 25(a). Still less does the history support any conclusion that Congress intended to confer on the Commission the sole power to curtail recourse to the courts, merely by affixing a particular label to its actions.
The majority looks first to the remarks of Representative Fish of New York, who, in the House floor debates on the bill that became the Exchange Act, firmly contended that section 19(b) [then numbered 18(b)] should be phrased so as to allow the Commission to act only by “order.” 75 At that time, 19(b) as drafted permitted the Commission to effect changes in the rules of exchanges by utilizing only “rules or regulations.”
Admittedly, it was Representative Fish’s understanding that the change in statutory language — from “rules or regulations” to “orders” — would “permit recourse to the courts.”76 The Fish amendment was rejected. However, a compromise was later developed in the *746Senate-House conference, and 19(b) was amended to permit the Commission to move either by “rules or regulations” or “orders.”77 The majority confidently asserts that the compromise “in no way vitiated the Congressional feeling as to the insularity from review under § 25(a) enjoyed by a rule or regulation. .” But it is not altogether clear that Representative Fish shared that confidence. Commenting upon the compromise version of the bill, he voiced his satisfaction at the elimination of the “drastic provisions” contained in the earlier House version.78 Presumably, one such “drastic provision” had been the pre-compromise version of 19(b), which in Fish’s eyes had foreclosed “any recourse whatever to the courts.”79 The new version, asserted Fish, was “much fairer.” 80 There is no evidence on which to base a belief that Fish’s new-found contentment was predicated upon the understanding that the Commission could, simply by opting to take action by “rule” instead of “order,” insulate that action from review. Rather, it is more plausible to infer that, in Fish’s view, Commission action under 19(b) no longer enjoyed such insularity, that “rules,” “regulations,” and “orders” were coequal with respect to their reviewability. In any case, the effect of the compromise version of 19(b) on Fish’s understanding is at least open to question. Consequently, his remarks are a far cry from the “clear and convincing” evidence requisite to a narrow construction of 25(a).81
The majority next cites the remarks of Representative Lea, an opponent of the Fish amendment. Lea spoke before the compromise version of 19(b) was adopted, and his words, therefore, refer only to the pre-compromise limitation to “rules or regulations” contained in the House bill. In Lea’s view, this limitation was crucial, because it was:
“. . . important that we shall not give the exchanges the right to appeal . from the action of the Commission in making rules and regulations. It would subject the Commission to endless harassment.” 82
Of course, once the compromise version of 19(b) was adopted by the House-Senate conference, the exchanges did have the right to appeal, at least where “rules and regulations” were promulgated by formal “order.” Assuming judicial review can properly be termed “harassment,” we are without any indication whether Representative Lea felt, after the compromise, that all or only some of the Commission’s actions would be subject to such harassment. In short, it is once again unclear to what extent the inclusion of the term “orders” in 19(b) “vitiated” earlier sentiments as to reviewability.
Indeed, it appears that even Representative Lea comprehended that “quasi-judicial” action by the Commission was, in any event, always subject to review. His feeling that “rules” were generally not reviewable was based on the supposition that rulemaking is, typically, a “quasi-legislative” function.83 However, he openly adverted to the fact that the Commission might take quasi-judicial action in the guise of a “rule.” *747Lea seemed to have no doubt that such action would be reviewable:
“There would be a quasi-judicial power, perhaps if under a rule the Commission should attempt to determine whether an alleged guilty man should be penalized or subjected to a fine. That the exercise of quasi-judicial power over the exchange would give it the right to go to court. The exchange would not have the right to claim the attention of the court until it claims to be injured by the Commission.” 84
Apparently Representative Lea was of the impression that “injury” to particular persons would rarely, if ever, result from the issuance of “rules,” that a clear line demarcated the boundary between the “adjudicative” and “legislative” functions of administrative agencies. Today we know otherwise.85 We know, for example, that “rules,” like adjudicative “orders,” often determine rights and obligations, that they may have the “force of law” and give rise to “irreparable injury.” 86 Thus, if we are to take Lea’s remarks at face value, it appears that he might well have agreed that even the original House version of 19(b), allowing action only by rule, could give rise to much more reviewable action than he had at first thought. Again, the inferences that can fairly be drawn from Lea’s remarks concerning reviewability of Commission action are of less than univocal significance.
The statements of Representative Rayburn quoted by the majority hardly provide more clarity concerning Congress’ understanding. His remark that Commission “orders” would become “tied up in the courts”87 antedated adoption of the compromise version of section 19(b). After that adoption, of course, “rules and regulations [issued] in the form of orders”88 could be so “tied up.” It may be taking undue license considering the limited evidence, to impute to Mr. Rayburn, as the majority does, the converse thought that “orders” issued in the form of “rules” could not be appealed.
Mr. Rayburn did feel, as the majority admits, that review would be available if “the Commission exceeded its jurisdiction and its authority under the Act.” 89 The petitioners contend that this is precisely what has transpired in the promulgation of Rule 19b-2. While this isolated remark of Rayburn’s is inconclusive, it at least injects a further note of equivocation into his understanding concerning the reviewability of action taken pursuant to 19(b).
The plain fact is that the paucity of legislative comment on the amended version of 19(b) once more furnishes an unclear idea of Congress’ final understanding as to availability of judicial review.90
*748In this connection, the majority attempts to make much out of a colloquy before the Senate Committee on Banking and Currency, concerning section 25(a) (section 24(a) in the bill). The New York Stock Exchange had proposed that the section be drafted to read as follows:
“Any person aggrieved by an order issued by the Commission in a proceeding under this Act to which such person is a party and any person aggrieved by any rules or regulations of general applications made effective as prescribed in section 20 may obtain a review of such order.” 91
Senator Barkley expressed his dismay at the proposal, which would in his view “make it possible for anybody to go into court and make a general attack.” 92 Indeed, the proposed language would seem to permit such an attack, extending review as it did to any “person,” whether or not that person was a “party” to the rulemaking “proceeding.” The final version of 25(a), of course, is not that broad in its terms: review is restricted to “parties” to formal “proceedings.” Thus Senator Barkley’s misgivings, generated by a proposal much broader in impact than the reading contended for by the petitioners in this ease, add little to an understanding as to when a party to a proceeding may obtain appellate review.
Inspection of the scant history available does not, of course, permit one to say with assurance that Congress fully intended the word “order” in 25(a) to be taken to include “rules or regulations.” Thus, in an ordinary ease of statutory construction a reasonable argument to the effect that 25(a) is to be read restrictively could, perhaps, be hinged upon the slender quantum of evidence we have before us. But judicial construction of a provision for review of agency action is no “ordinary” case. Rather, we must pay close heed to the strictures of the Administrative Procedure Act, and to the Supreme Court’s teachings in Abbott, and demand a stronger showing of Congressional intent. This is particularly so where the reading contended for is a restrictive one, one which, if implemented, would tend to preclude the availability of review. Since the Commission and the majority would adhere to the literal terms of 25(a) — and inasmuch as that adherence is, when contrasted to the clear trend of thought in administrative law, properly styled “restrictive” — they must shoulder this heavier burden. They must, in short, show by clear, convincing, and unambiguous evidence Congress’ intent to so restrict the application of the statute. This, I respectfully suggest, they have failed to do.
It is interesting to note that, only recently, members of the Commission itself have expressed doubt whether action taken pursuant to 19(b) may be insulated from review. Speaking before a Senate subcommittee,93 former Chairman Casey expounded his conception of the nature of a 19(b) proceeding, in response to a query put by Senator Williams :
“The procedure is to formulate an exchange rule, request the exchange to adopt it.
*749“If the exchange is unwilling to adopt it, then you call a hearing at the end of which the Commission would make a determination which would be appealable to the courts.” 94
Commissioner Loomis evinced less certainty as to the reviewability of action taken under section 19 (b):
“[Section] 19(b) is completely silent on the subject of judicial review of a 19(b) proceeding. It doesn’t mention it. In fact, former Speaker Rayburn stated on the floor of the House in 1934 that there would be no judicial review of a 19(b) proceeding, but I suspect the passage of the Administrative Procedure Act may have changed that.” 95
The views of the two Commission members, though somewhat divergent and admittedly not conclusive, do indicate that those vitally interested in discerning Congress’ precise intent as to the reviewability of Commission action have been unable to weave from the fibers of the legislative materials anything approaching a level of “clear and convincing” evidence. In the absence of such evidence, resort must be had to general principles, to precedent, and to common sense to settle the issue. We should look, in short, not to the label affixed to Rule 19b-2 by the Commission, but to the impact of that rule upon petitioners. If that impact is found to be substantial, concrete, and immediate, a court of appeals should assume jurisdiction under 25(a).
V.
The factual circumstances of this case make abundantly clear that Rule 19b-2 will have a material impact upon both PBW and the other petitioners. At the same time, it cannot be denied that the rule is of somewhat “general” application; that others — albeit very few — besides these petitioners will feel its effects. Yet, as a review of the pertinent cases has shown, the generality that inheres in “rules” has no magical significance. The Supreme Court in CBS took pains to emphasize that the concededly “legislative” character of action taken pursuant to a rule-making power does not, of itself, bar the door to review. Consequently, the application of 25(a) to this case must not stop at the point where the quasi-legislative nature of Rule 19b-2 is established. Rather, the practical effect of the rule is the lodestar by which we must navigate. Where, as here, such an effect can be shown, and where there is no legislated compulsion to honor only the literal terms of the statute, a “rule” is no less subject to review under 25(a) than is an “order.”
It is not unrealistic to assume that petitioners, though vigorously opposed to the adoption of Rule 19b-2, will conform their activity to the strictures of the rule rather than disobey and risk subjection to enforcement proceedings. Thus, the rule has the “force of law before [its] sanctions are invoked,” and “conformity to [it will cause] injury.”96 Both PBW and the petitioner-brokers will find their business affairs — perhaps their very existence — “controlled” by the rule.97 Nor is this prospect remote. The rule requires institutional members to file with the exchanges, within 30 days of the rule’s effective date, statements of their intention to comply. Thus, in substance — and “substance” is the focal point of our inquiry98 — the *750Commission’s action is of such immediate and concrete significance that we should proceed to hear the merits of petitioners’ claims.
As has been shown, the pragmatic considerations to which our attention is directed by CBS, Medical Committee for Human Rights, and other cases, strongly suggest that jurisdiction under 25(a) rests in this Court to review the promulgation of Rule 19b-2. The applicable authorities also indicate that the majority’s insistence on a narrow reading of the statute is misguided; this case lends substance to the adage that “there is no surer way to misread a document than to read it literally.” 99
Our jurisprudence, at least insofar as it has contemplated the reviewability of administrative action, has long abandoned the apotheosis of form. Once it can be shown that administrative action constitutes, at least as to some persons, an effective determination of rights and liabilities, the precise form in which that action is couched is no longer determinative.
Of course, if Congress chooses to be parsimonious in conferring jurisdiction to review agency action, such is its prerogative. Congress, in short, has the power to elevate form over substance. But as the Supreme Court pointed out in Abbott, courts are never to presume Congressional parsimony. Absent clear and convincing proof, we may conclude only that Commission action having the impact Rule 19b-2 will have on these petitioners is subject to review within the terms of section 25(a).
My approach to this case does not proceed from any special solicitude for these petitioners nor, certainly, from any conviction that each and every facet of governmental activity vests in those affected, eo instante, rights to judicial review.100 Rather, it is impelled by a recognition that the announcement of definitive regulatory policy may be, to the layman affected, “the last expression of the law on the case.” 101 Where this de facto finality attaches, that is, where rights and liabilities of particular persons are determined by administrative action, our law generally provides for judicial superintendence. Congress may, within constitutional limits, stipulate otherwise. But ordinarily judicial superintendence is heralded as a “right,” and an intention to preclude it, or to stay its availability, is not lightly to be inferred.102 And this would seem particularly so when more and more of the social and economic aspects of life are being governed by agency action.
Another court has concluded that review of Commission action in a court of appeals under 25(a) is to be preferred to district court review only where a clear and formal evidentiary record already exists.103 Resolution of the questions raised by these petitions — all legal in nature — can probably be achieved without resort to any fact-finding machinery. In addition, while the superiority of the fact-finding apparatus of a district court may be conceded, section 25(a) empowers a court of appeals to remand a case to the Commission for an evidentiary record if such were to become appropriate. Thus, district court review and review here create at least an “equal inconvenience” for the *751Commission;104 the expedition provided for by the mechanism of 25(a) will likely create less inconvenience for all involved. In these circumstances, where the special competence of the district court would avail nothing, there remains no reason for concluding that this Court should decline consideration of petitioners’ contentions.
Unlike the majority, I would hold that we do have jurisdiction to consider the important questions framed by these petitions.

. See, e. g., Securities and Exchange Commission, Statement on the Future of the Securities Markets (6 P.O. ed. 1972) ; Securities and Exchange Commission Institutional Investor Study Report, H.R.Doc.No.92-64, 92d Cong., 1st Sess. (1971).


. See generally Securities and Exchange Commission, Statement, supra, at 6-22.


. 17 CER. 240.19b-2 (1973). The Commission published the Rule, along with an extensive discussion thereof, in Release No. 9950, hereinafter cited as “Release.”
On May 26, 1972, the Commission wrote individual letters to the exchanges, requesting the voluntary adoption by each exchange of a rule incorporating the substance of Rule 19b-2. PBW Stock Exchange, Inc., refused. According to the Commission, it was the only exchange that seriously opposed the expulsion of institutional' members (SEC White Paper on Institutional Membership, presented to the Senate Subcommittee on Securities of the Committee on Banking, Housing and Urban Affairs, April 20, 1972, at p. 30). The Commission then published Rule 19b-2 for comment on August 3, 1972. PBW requested a hearing prior to adoption of the Rule, and the Commission denied the request. Written comment on the proposed Rule was received, oral argument heard, and it was adopted on January 16, 1973.


. The Commission cites sections 2, 6, 11, 17, 19 and 23 of the Exchange Act, 15 U.S.C. §§ 78b, 78f, 78k, 78q, 78s and 78w, as providing the substantive authority for promulgation of the Rule, and invokes section 4 of the Administrative Procedure Act, 5 U.S.C. § 553, as authorizing its use of rule-making procedures in the Rule’s formulation and adoption.


. The Rule is designed to effectuate the Commission’s determination that:
“the nation’s securities exchanges are effected with and intended to be responsive to the public interest; that membership on such exchanges should carry with it an obligation to serve investors dealing on those exchanges; and that membership utilised primarily for the purpose of proprietary trading for the aeoount of the member or for an account in which it has an interest or for the purpose of rebating or recapturing commissions charged on exchange securities transactions, directly or indirectly, is inimical to the protection of investors, fair dealing in securities traded in [sic] upon such exchanges, and the interests of the public investors we are mandated to protect. . . .” Release, at 1-2. (Emphasis added)


. See Columbia Broadcasting System, Inc. v. United States, 316 U.S. 407, 416, 62 S.Ct. 1194, 86 L.Ed. 1563 (1942); see also L. Loss, Securities Regulation 1140 n. 2 (1951 ed.).


. See Statement of Philadelphia-Baltimore-AA’ashington Stock Exchange Regarding Institutional Membership, Oct., 1971, at p. 1.
Since the majority would dismiss this case on jurisdictional grounds, it is appropriate that we take as true the “allegations” of the petitioners in determining whether jurisdiction lies. Accordingly, this opinion, as do the majority, makes liberal use of the supporting factual material submitted by the petitioners.


. Brief of petitioner PBW Stock Exchange, Inc. at p. 6.


. The Pacific Coast Stock Exchange was the first exchange to admit to membership subsidiaries of institutional investors. It now has 18 such members. The Midwest Stock Exchange admits such members if they do at least 50 per cent of their business on the exchange witli non-affiliated customers. The Boston Stock Exchange has a few institutional members.


. Between 1968, when PBW began soliciting institutional memberships, and 1971, trading on the exchange increased from 48 million to 112 million shares. See Statement of PBW, supra, at p. 5.


. Id., at p. 6.


. Id.


. Id.


. Id.


. See Note 5, supra.


. This discussion assumes that, from the point of view of the investing institution, it would ordinarily not bo feasible to maintain membership on an exchange in the face of a rigid requirement that 80 per cent of its exchange business be transacted with or for the “public.” Only 15 out of the 38 institutional members of PBW derive as much as 50 per cent of their revenues from non-affiliated customers. See Statement of PBW, supra, at p. 3.


. Frozen Food Express v. United States, 351 U.S. 40, 44, 76 S.Ct. 569, 100 L.Ed. 910 (1956).


. 387 U.S. 136, 87 S.Ct. 1507, 18 L.Ed.2d 681 (1967).


. The petitioners in Abbott had, at least theoretically, a right to later review of the FDA action in enforcement proceedings. See Yining, Direct Judicial Review and the Doctrine of Ripeness in Administrative Law, 69 Mich.L.Rev. 1445 (1971).


. 387 U.S. at 148, 156, 87 S.Ct. 1507.


. Id. at 140, 87 S.Ct. at 1511.


. Id. at 140 n. 2, 87 S.Ct. 1507. Specifically Justice Harlan cited H.R.Rep.No.1980, 79th Cong., 2d Sess., 41 (1946). See also S.Rep.No.752, 79th Cong., 1st Sess., 26 (1945).


. 387 U.S. at 140-141, 87 S.Ct. at 1511. See Rusk v. Cort, 369 U.S. 367, 82 S.Ct. 787, 7 L.Ed.2d 809 (1962); Shaughnessy v. Pedreiro, 349 U.S. 48, 75 S.Ct. 591, 99 L.Ed. 868 (1955).


. 387 U.S. at 141-146, 87 S.Ct. 1507.


. Id. at 156, 87 S.Ct. 1507.


. The availability of district court review to petitioners in this case is a question the majority treats as being entirely distinct from that of the availability of review in a court of appeals under section 25(a). (See Maj. Opinion at p. 6, n. 3.)


. In addition, section 10(b) of the APA, 5 U.S.C. § 703, provides that:
“The form of proceeding for judicial review is the special statutory proceeding relevant to the subject matter in a court specified by statute or, in the absence or inadequacy thereof, any applicable form of legal action. . . .”


. See Vining, supra, at 1457.


. It is not suggested that section 10(c) of the APA, ex propio vigore, renders any and every “agency action” of the Commission reviewable under section 25(a) of the Exchange Act. But inasmuch as 25(a) is a “statute” providing for review of “agency action” and therefore within contemplation of 10(c), tlie latter section cannot be deemed to have no effect on the former. See Vining, supra, at 1445 n. 4, 1463-1465.


. In Medical Committee for Human Rights v. Securities and Exchange Commission, 139 U.S.App.D.C. 226, 432 F.2d 659, 666 (1970), vacated as moot, 404 U.S. 403, 92 S.Ct. 577, 30 L.Ed.2d 560 (1972), Judge Tamm likewise concluded that the APA and its elucidation in Abbott provided a suitable point of departure for an inquiry into the scope of section 25(a) of the Exchange Act. Cf. Independent Broker-Dealers’ Trade Ass’n v. Securities and Exchange Commission, 142 U.S.App.D.C. 384, 442 F.2d 132, 140, cert. denied, 404 U.S. 828, 92 S.Ct. 63, 30 L.Ed.2d 57 (1971).
In City of Chicago v. United States, 396 U.S. 162, 164, 90 S.Ct. 309, 24 L.Ed.2d 340 (1969), the Court relied on Abbott as the springboard for an inquiry into the scope of a statutory provision for review of “orders” of tlie Interstate Commerce Commission.


. This is not to assert that Congress intended, by passage of the APA in 1946, to clarify or modify the intent it had had when enacting the Exchange Act some 12 years earlier. Bather, the APA is properly viewed as a guide to courts faced with the labor of determining the parameters of review jurisdiction generally. The APA establishes, in effect, a rule of judicial decision, by which courts are directed to require a certain quantum of proof before settling upon a restrictive reading of any review provision. The existence vel non of that proof — of evidence of legislative intent — is in no way affected by the strictures of the APA.
This view of the APA’s effect on prior enactments is borne out by Abbott. The Food, Drug and Cosmetic Act, considered in that case, was passed several years before passage of the APA. Yet the Supreme Court’s approach in construing the previously-enacted statute was dictated, the Court held, "by the provisions of the APA.


. The Court has, in other cases, characterized the review provisions of the APA as “broadly remedial.” Busk v. Cort, supra, 369 U.S. at 379, 82 S.Ct. 787, Heikkila v. Barber, 345 U.S. 229, 232, 73 S.Ct. 603, 97 L.Ed. 972 (1953) Section 10 of the APA was, according to the Hbuse Judiciary Committee on the APA, “designed to afford a remedy for every legal wrong.” H.R.Rep. No.1980, 79th Cong., 2d Sess. (1946) (reprinted in Administrative Procedure Act, Legislative History (G.P.O. ed., 1946)).


. See Frankfurter, Some Beflections on the Beading of Statutes, in Essays on Jurisprudence from the Columbia Law Review 43, at 51 (1963).


. 316 U.S. 407, 62 S.Ct. 1194, 86 L.Ed. 1563 (1942) (hereinafter “CBS”).


. Termed the “Chain Broadcasting Regulations,” the regulations effectively prohibited certain exclusive dealing provisions that were customarily written into network-station agreements. See CBS, supra, 316 U.S. at 412, 62 S.Ct. 1194.


. Section 402(a), by incorporating the structure of tire Urgent Deficiencies Act, provided for district court review of all Federal Communication Commission “orders” except those specified in section 402(b).


. See CBS, supra, 316 U.S. at 416, 418-419, 421, 62 S.Ct. 1194.


. Cf. Independent Broker-Dealers’ Trade Ass’n v. Securities and Exchange Commission, 142 U.S.App.D.C. 384, 442 F.2d 132, 141, cert. denied, 404 U.S. 828, 92 S.Ct. 63, 30 L.Ed.2d 57 (1971).


. 316 U.S. at 411, 62 S.Ct. at 1197.


. Id. at 417, 62 S.Ct. at 1200.


. The usefulness of the distinction between agency “rulemaking” and “adjudication” is often overstated. Other courts have agreed. See e. g. City of Chicago v. Federal Power Commission, 147 U.S.App.D.C. 312, 458 F.2d 731, 739 (1971). See also Robinson, The Making of Administrative Policy: Another Look at Rulemaking and Adjudication and Administrative Procedure Reform, 118 U. Pa.L.Rev. 485, 514 (1970).


. 316 U.S. at 418-419, 62 S.Ct. at 1201.


. Id. at 417, 62 S.Ct. at 1200.


. Id. at 416, 62 S.Ct. at 1200. Cf. Boston Marine Terminal Ass’n v. Rederiaktiebolaget Transatlantic, 400 U.S. 62, 70-71, 91 S.Ct. 203, 27 L.Ed.2d 203 (1970); City of Chicago v. Federal Power Commission, 147 U.S.App.D.C. 312, 458 F.2d 731 (1971), cert. denied, 405 U.S. 1074, 92 S.Ct. 1495, 31 L.Ed.2d 808 (1972); National Automatic Laundry and Cleaning Council v. Schultz, 143 U.S.App.D.C. 274, 443 F.2d 689, 698 (1971); Medical Committee for Human Rights v. Securities and Exchange Commission, supra; Phillips v. Securities and Exchange Commission, 171 F.2d 180, 183 (2d Cir. 1948).


. 351 U.S. 40, 76 S.Ct. 569, 100 L.Ed. 910 (1956).


. Id. at 44, 76 S.Ct. at 571.


. Id.


. 351 U.S. 192, 76 S.Ct. 763, 100 L.Ed. 1081 (1956).


. Id. at 194, 76 S.Ct. 763.


. Id. at 199, 76 S.Ct. 763.


. Id., 76 S.Ct. at 769. (Emphasis added) Significantly, the Court in Storer characterized the special review provision, despite its literal restriction to “orders,” as “legislation allowing review of the Commission’s actions:’ 351 U.S. at 200, 76 S.Ct. at 769. (Emphasis added).


. Columbia Broadcasting System, supra, 316 U.S. at 425, 62 S.Ct. at 1204. See also Shapiro: The Choice of Rulemaking or Adjudication in the Development of Administrative Policy, 78 Harv.L.Rev. 92, 942 (1965).


. 15 U.S.C. § 79 x (a). Section 24(a) is practically identical in its terms to section 25(a) of The Exchange Act. It provides as follows:
“Any person or party aggrieved by an order issued by the Commission under this chapter may obtain a review of such order in the United States court of appeals within any circuit wherein such person resides or has his principal place of business, or In the United States Court of Appeals for the District of Columbia by filing in such court ... a written petition praying that the order of the Commission be modified or set aside in whole or in part.”
The “Commission” adverted to is, of course, the Securities and Exchange Commission.


. 68 App.D.C. 77, 93 F.2d 236 (1937).


. Id. 171 F.2d at 239.


. 171 F.2d 180 (2d Cir. 1948).


. 171 F.2d at 181-182.


. Id.


. Id. at 183.


. 82 U.S.App.D.C. 335, 164 F.2d 889 (1947), cert. denied, 333 U.S. 828, 68 S.Ct. 452, 92 L.Ed. 1113 (1948).


. 164 F.2d at 893.


. Section 19(b) of the Exchange Act of 1934, relied upon by the Commission in this case, likewise empowers the agency to act by either rule or order.


. 164 F.2d at 900. See Memorandum in Support of the Securities and Exchange Commission’s Motion to Dismiss, at 4.


. 164 F.2d at 899-900.


. Loss, Securities Regulation 1140 n. 2 (1951 ed.).


. 139 U.S.App.D.C. 226, 432 F.2d 659 (1970), vacated as moot, 404 U.S. 403, 92 S.Ct. 577, 30 L.Ed.2d 560 (1972).


. 432 F.2d at 663.


. Id. at 666. As discussed at Note 30, supra, the court’s point of departure in its application of “general principles” was the presumption of reviewability set forth in Abbott.


. Id. at 666.


. Id. at 667 (emphasis added), quoting L. Jaffe, Judicial Control of Administrative Action 419 (1965).


. 432 F.2d at 667.


. See text at Note 52, supra.


. Courts have, of course, held some Commission action unreviewable under section 25(a) and under section 24(a) of the Holding Company Act. Analysis o'f those instances indicates, however, that non-reviewability is found where the Commission’s action is merely of a “procedural” nature. See, e. g., Eastern Utilities Associates v. Securities and Exchange Commission, 162 F.2d 385 (1st Cir. 1947); Todd v. Securities and Exchange Commission, 139 F.2d 700 (6th Cir. 1943); Third Avenue Ry. Co. v. Securities and Exchange Commission, 85 F.2d 914 (2d Cir. 1936).


. 15 U.S.C. § 78s (b).


. See 78 Cong.Rec. 8087 (5/4/34).


. Id.


. See 78 Cong.Rec. 10262 (6/1/34) (statement by House managers). The Senate version of the bill that became the Exchange Act had permitted the Commission to act under section 19(b) only by “order.” Id.


. 78 Cong.Rec. 10266 (6/1/34).


. 78 Cong.Rec. 8087 (5/4/34).


. 78 Cong.Rec. 10266 (6/1/34).


. The majority also quotes the statement of Representative Wadsworth, a supporter of Fish’s proposed amendment. Wadsworth stated that the amendment — substitution of “orders” for “rules or regulations” — would afford reviewability “in case of an extreme ruling” by the Commission. 78 Cong.Rec. 8092 (5/4/34). Assuming Wadsworth was as satisfied with the compromise bill as was Fish, there just is no factual basis for concluding that that satisfaction was grounded in the understanding that “extreme rulings” by “rule” were still unreviewable.


. 78 Cong.Rec. 8090 (5/4/34).


. 78 Cong.Rec. 8091 (5/4/34).


. Id. (Emphasis added)


. See City of Chicago v. Federal Power Commission, 147 U.S.App.D.C. 312, 458 F.2d 731, 739 (1971):
“In many cases it is unnecessary, and even unwise, to classify a given proceeding as either adjudicatory or rulemaking. The line between the two is frequently a thin one and resolution of a given problem will rarely turn wholly on whether the proceeding is placed in one category or another.”
Cf. Duquesne Light Company v. Environmental Protection Agency, 481 F.2d 1 at p. 5 (3d Cir., 1973).
See generally Shapiro, The Choice of Rule-making or Adjudication in the Development of Administrative Policy, 78 Harv.L.Rev. 921 (1965).


. Columbia Broadcasting System v. United States, supra, 316 U.S. at 418, 62 S.Ct. 1194.


. 78 Cong.Rec. 8093 (5/1/34).


. Id.


. 78 Cong.Rec. 8091 (5/1/34).


. If the Commission’s promulgation of Rule 19b-2 is reviewable in the district court under the Administrative Procedure Act (see Abbott Laboratories, supra), a conclusion that that action is also reviewable here under section 25(a) would only serve to expedite the review process. Such expedition, it is submitted, might alleviate somewhat the expressed fears over “tying up” Commission action in the courts. See the remarks of Representative Lea, 78 Cong.Rec. 8090 *748(5/1/34), and of Representative Rayburn, 78 Cong.Ree. 8093 (5/1/34), quoted supra. At least one member of Congress has recognized that special statutory review provisions such as section 25(a) were generally intended to “save time.” See Administrative Procedure Act: Legislative History 388 (remarks of Representative Bennett in the House, May 24, 1946) (G.P.O. ed., 1946).


. Hearing on S.Res. 84, S.Res. 56, and S. Res. 97 before the Senate Committee on Banking and Currency, 72d Cong., 2d Sess., and 73d Cong., 1st and 2d Sess. (1934) at 7569. (Emphasis added)


. Id. at 7571. (Emphasis added)


. Hearings on S. 1164 and S. 3347 before the Senate Subcommittee on Securities of the Committee on Banking, Housing and Urban Affairs, 92d Cong., 2d Sess. (1972), pp. 287-290.


. Id. at 288. (Emphasis added)


. Id. at 290.


. Columbia Broadcasting System, Inc. v. United States, supra, 316 U.S. at 418, 62 S.Ct. at 1201.


. See United States v. Storer Broadcasting Company, supra, 351 U.S. at 199, 76 S.Ct. 763.


. See Columbia Broadcasting System v. United States, supra, 316 U.S. at 416, 62 S.Ct. 194; Phillips v. Securities and Exchange Commission, supra, 171 F.2d at 182; Philadelphia Co. v. Securities and Exchange Commission, supra, 164 F.2d at 899.


. Guiseppi v. Walling, 144 F.2d 608, 624 (2d Cir. 1944) (L. Hand, J., concurring).


. Cf. Bohlen v. Weinberger, 488 F.2d 918, 1 at 923 (3d Cir., 1973) (Aldisert, J., dissenting).


. Llewellyn, Jurisprudence: Realism in Theory and Practice 30 (1962).


. See Jaffe, Judicial Control of Administrative Action 346, 357 (1965). Cf. National Automatic Laundry and Cleaning Council v. Schultz, supra, 143 U.S.App.D.C. 274, 443 F.2d at 696.


. Independent Broker-Dealers’ Trade Ass’n v. Securities and Exchange Commission, supra, 442 F.2d at 143.


. American Sumatra Tobacco Co. v. Securities and Exchange Commission, 93 F.2d 236, 241 (1937). See also Medical Committee for Human Rights v. Securities and Exchange Commission, supra, 432 F.2d at 672.